Citation Nr: 0824091	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  99-07 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran had honorable active duty service from August 
1977 to January 1982.  A second period of service, from 
September 1982 to August 1983, resulted in a discharge under 
other than honorable conditions.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  The Board previously remanded 
this case in December 2005 and December 2006.


FINDING OF FACT

The veteran's schizophrenia has been shown to be productive 
of a blunted affect and recurrent, though not persistent, 
hallucinations; there is no evidence, however, to suggest 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or the inability to establish and maintain 
effective relationships. 


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for schizophrenia have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9204 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases in 
which a claim for a higher initial evaluation stems from an 
initial grant of service connection for the disability at 
issue, as here, multiple ("staged") ratings may be assigned 
for different periods of time during the pendency of the 
appeal.  See generally Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.130, Diagnostic Code 9204, a 50 percent 
evaluation for schizophrenia, undifferentiated type, 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent disability evaluation is warranted for 
schizophrenia, undifferentiated type, manifested by 
occupational and social impairment, with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or the inability to establish and maintain 
effective relationships. 

A 100 percent disability evaluation is warranted for 
schizophrenia, undifferentiated type, which is productive of 
total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss for 
the names of close relatives, own occupation, or own name. 

As noted below, numerous treatment providers have rendered 
Global Assessment of Functioning (GAF) scores pursuant to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition (DSM-IV).
As indicated in Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995), the GAF is a scale reflecting psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness.  A score in the range of 51 to 60  
indicates moderate symptoms (e.g., a flattened affect, 
circumstantial speech, occasional panic attacks), or moderate 
difficulty in social, occupational, or school functioning 
(e.g., having few friends or having conflicts with peers or 
co-workers). A GAF score of 41 to 50 reflects a serious level 
of impairment (e.g., suicidal ideation, severe obsessive 
rituals, frequent shoplifting), or serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job). 
Although GAF scores are important in evaluating mental 
disorders, the Board must consider all the pertinent evidence 
of record and set forth a decision based on the totality of 
the evidence in accordance with all applicable legal 
criteria.  Id.  See also 38 C.F.R. § 4.126(a) (an evaluation 
shall be based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on an 
examiner's assessment of the level of disability at the 
moment of examination).

II.  Factual background and analysis

The Board notes initially that, in the appealed June 2005 
rating decision, the grant of service connection and initial 
50 percent evaluation for schizophrenia were effectuated as 
of March 1998, the date of the veteran's claim.  All evidence 
from that period, including VA and private treatment records, 
records from a private hospitalization from April and May of 
1999, and a March 2005 VA psychiatric examination report, has 
been reviewed.

The aforementioned evidence reflects that the veteran's 
reported symptomatology has primarily consisted of 
hallucinations, including hearing voices and seeing shadows.  
The frequency of these hallucinations has varied during the 
pendency of this appeal.  A private examination report from 
April 1999 indicates that the veteran reported hearing voices 
"all the time" telling him to kill other people, but he 
denied responding to the voices and reported during a 
hospitalization in April and May of 1999 that his voices had 
decreased following use of Haldol.  While he described 
hearing voices "about lunch time" during VA treatment in 
May 1999, he denied voices or visual hallucinations in 
February 2000.  More recently, VA treatment records from 
September to November of 2006 indicate reports of visual 
hallucinations involving shadows and moving objects, but a 
November 2006 record reflects that he reported that such 
hallucinations were "not more intense or more frequent."  
There is nothing in these records to suggest persistent 
hallucinations or delusions, symptoms listed in the criteria 
for a 100 percent evaluation, and the criteria for a 70 
percent evaluation do not incorporate a basis for an increase 
on account of the type and frequency of hallucinations shown 
in the present case.

As to the question of interference with occupational 
functioning, the Board is aware that the veteran was awarded 
Social Security Administration (SSA) disability benefits in 
April 1986 based on schizophrenia and that the treatment and 
examination records accompanying that decision, notably a 
private psychologist's report from March 1986, indicate that 
the veteran at that time had symptoms severe enough to 
prevent him from meeting work requirements.

That notwithstanding, the treatment records and March 2005 VA 
examination report associated with the present appeal do not 
in any way suggest such a severe level of occupational 
impairment due to schizophrenia.  During the pendency of this 
appeal, the veteran has been assigned GAF scores ranging from 
45 to 68, and the Board is aware that GAF scores in the range 
of 41 to 50 may signify an inability to keep a job.  The VA 
examiner, however, did not in any way indicate that the 
veteran was presently unable to hold a job due to 
schizophrenia, noting only that the veteran's prognosis was 
very guarded, and the remaining treatment records from the 
pendency of this appeal are similarly devoid of commentary 
suggesting occupational impairment to an extent beyond that 
contemplated by a 50 percent evaluation. 

Similarly, the Board notes that a higher evaluation is not 
warranted on the basis of social impairment or an inability 
to establish and maintain effective relationships. 
During the March 2005 VA examination, the veteran reported he 
had no friends and did not socialize with other people.  He 
nevertheless confirmed that he had been married to his second 
wife for the past fifteen years and had "good 
relationships" with his five children.  

The veteran also has not been shown to have the remaining 
symptoms listed in the criteria for a 70 percent evaluation 
under Diagnostic Code 9204.  The March 2005 VA examination 
report, as with prior treatment records, reflects that he has 
denied suicidal ideation.  While he has been noted to have a 
blunted affect and a lack of trust of others, the record has 
not shown significant and recurrent abnormalities in terms of 
behavior, orientation, memory, hygiene, or speech.  

Finally, the veteran has submitted no evidence showing that 
his schizophrenia has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent periods of hospitalization 
during the pendency of this appeal.  As such, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which 
concern the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Overall, as the evidence does not support an initial 
evaluation in excess of 50 percent for schizophrenia, the 
appeal must be denied.  38 C.F.R. §§ 4.3, 4.7.



III.  Duties to notify and assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the veteran was notified of the 
information and evidence needed to substantiate and complete 
a claim for service connection in a series of letters issued 
between May 2001 and January 2004.  Following the grant of 
service connection for schizophrenia in June 2005, a further 
letter addressing the claim for a higher initial evaluation 
was furnished in December 2006.  In this letter, the veteran 
was notified that a disability rating and an effective date 
for the award of benefits are assigned in cases where service 
connection is warranted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Moreover, as this case concerns an initial evaluation and 
comes before the Board on appeal from the decision granting 
service connection, there can be no prejudice to the veteran 
from any possible shortcomings in providing notice for the 
service connection claim.  See Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007); VAOPGCPREC 8-2003 (Dec. 22, 2003) (in which 
the VA General Counsel held that separate notification is not 
required for "downstream" issues following a service 
connection grant, such as initial rating and effective date 
claims).

In addition, VA has fulfilled its duty to assist the claimant 
in obtaining identified and available evidence needed to 
substantiate a claim.  The veteran's service medical records 
and VA, private, and Social Security Administration treatment 
records have been obtained.  Additionally, he was afforded a 
VA examination in March 2005.

The Board is aware that, in the May 2008 brief from the 
veteran's representative, the representative asserted that VA 
had not fulfilled its duty to assist in obtaining records 
from the VA Outpatient Clinic (VAOPC) in Pensacola, Florida.  
The representative noted that the December 2006 Board remand 
contained an instruction to obtain VA records from March 2001 
to the present, but the claims file contains records only 
dated from September to December of 2006.

As such, the Board has reviewed the claims file but finds no 
indication that the Appeals Management Center (AMC) requested 
only the records from the last four months of 2006; rather, 
it merely appears that they received records only from that 
time period.  Additionally, in submissions from January and 
October of 2007, the veteran indicated that he had no 
additional information to submit and wanted the case to be 
returned to the Board for appellate consideration as soon as 
possible.  Finally, in a January 2008 pre-certification 
review worksheet, the veteran's representative noted that the 
remanded case had been reviewed and was ready for 
certification to the Board.  In summary, the Board does not 
find that that the AMC failed to follow the directives of the 
December 2006 Board remand or that VA's duty to assist in 
obtaining VA records has not been met.

Overall, there is no evidence of any VA error in notifying or 
assisting the veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for schizophrenia is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


